DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-4 and 9, drawn to a device.
Group II, claim(s) 5, drawn to a method.
Group III, claim(s) 6-8, drawn to another method.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of a device for detecting heating treatment temperatures of double steel wires, comprising: a double steel wires coiling machine, two heating mechanisms for respectively heating two steel wires, two temperature detection mechanisms for respectively detecting temperatures of the two steel wires in real time, and a controller electrically connected to the two heating mechanisms and the coiling machine respectively, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Furuse et al. (JP2016155162A, as translated by US Equivalent US 20170348759 A1), and Liang (CN106513547A, as machine translated), Furuse teaches a mandrel-less coiling machine configured to manufacture a coil spring through cold working or through warm working (which reads on “a device for detecting heating treatment temperatures”; paragraph [0002]).  Furuse teaches “a coiling machine includes a material guide to which a material of a coil spring is inserted, first pin, second pin, pitch tool, heating device configured to heat the material, temperature sensor configured to detect a temperature of the material, and controller” (which reads on “temperature detection mechanisms for respectively detecting temperatures of the wires in real time, and a controller electrically connected to the heating mechanisms and the coiling machine respectively”; paragraph [0009]).  Furuse teaches “a spiral of a material 2 which is a spring steel wound at a certain pitch P” (which reads on “steel”; paragraph [0020]).  Furuse teaches that “the coiling machine 10 includes a central processing unit (CPU) 20 which functions as a controller. To CPU 20, through a bus line 21, a read only memory (ROM), random access memory 23 (RAM), communication interface 24, display/operation driver 25, material feeding driver 26, first pin moving driver 27, second pin moving driver 28, pitch tool driver 29, cutting tool driver 30, cutting position changing driver 31, temperature sensor 18 are connected” (which reads on “a controller electrically connected to the heating mechanisms and the coiling machine respectively”; paragraph [0030]).  Furuse teaches a single coil and is silent regarding a double steel wires coiling machine.  Liang is similarly concerned with the technical field of spring manufacturing, in particular to a spring winding device for pocketed springs (paragraph [0002]).  Liang teaches that “using multiple coil spring devices to manufacture springs with different hardnesses not only has high production cost and complex structure, but also requires a special spring transmission system to transmit springs with different hardnesses in an orderly manner” (paragraph [0005]).  Liang teaches “a double steel wire feeding winding spring forming device with compact structure and flexible control” (which reads on “a double steel wires coiling machine”; paragraph [0008]).  Liang teaches that “in this double steel wire feeding and winding spring forming device, the wire feeding mechanism adopts multiple pairs of wire feeding rollers to transport steel wires of various sizes, and each pair of wire feeding rollers is independently controlled and operated by different driving sources, and that when it is necessary to switch to use the coiled spring of steel wire of another size, the corresponding driving source can be directly controlled to start and stop, so as to achieve the switching feed of steel wires of different sizes, with flexible control and efficient switching” (paragraph [0018]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Furuse to accommodate a double steel wire feeding and winding spring forming device, as taught by Liang to enable multiple pairs of wire feeding rollers to transport steel wires of various sizes, with each pair of wire feeding rollers independently controlled and operated by different driving sources, such that when it is necessary to switch to use the coiled spring of steel wire of another size, the corresponding driving source can be directly controlled to start and stop, so as to achieve the switching feed of steel wires of different sizes, with flexible control and efficient switching and because using multiple coil spring devices to manufacture springs with different hardnesses not only has high production cost and complex structure, but also requires a special spring transmission system to transmit springs with different hardnesses in an orderly manner.  
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434. The examiner can normally be reached M-Th 10-7 and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA JANSSEN/Primary Examiner, Art Unit 1733